Citation Nr: 1621338	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a neck condition.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was held in May 2009.  In October 2009 and January 2011, the Board remanded the listed issue for further development.  

Additional evidence was added to the record following the April 2012 supplemental statement of the case.  In January 2015, the attorney waived RO consideration of such evidence.  

The claims folder contains a statement of the case addressing the evaluation of degenerative arthritis of the lumbar spine, hypertensive nephrosclerosis, and Osgood-Schlatter's syndrome of the right leg; and service connection for chronic fatigue syndrome.  The statement of the case is dated February 24, 2015 and the cover letter is dated February 26, 2014.  A VA Form 9 was received on April 1, 2015.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the appeal was closed because the Veteran failed to respond.  On review, the Board is unable to determine when the statement of the case was actually furnished (February 2014 or February 2015) and whether the Veteran perfected an appeal of those issues.  This matter is referred to the RO to clarify whether the appeal was timely filed, and if so, all indicated action should be accomplished to include a videoconference hearing as requested in the Form 9.  

In November 2015, the Board sent the Veteran a letter advising that the Veterans Law Judge (VLJ) who conducted his May 2009 hearing was no longer employed at the Board.  The Veteran was provided the opportunity for another hearing on the appeal issue and was advised that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  In December 2015, the Veteran responded indicating that he was not requesting a second hearing.  

In May 2016, the Board provided a copy of the Veteran's claims folder to the attorney as requested.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  There is no evidence of compensably disabling cervical spine arthritis within one year following discharge from active military service; and the preponderance of the evidence is against finding that the Veteran's current cervical spine disorder is related to active military service or events therein.  

2.  The preponderance of the evidence is against finding that the Veteran's current cervical spine disorder is proximately due to or aggravated by service-connected disability.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2007 and April 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The case was most recently readjudicated in the April 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not reported private treatment or identified additional relevant records that need to be obtained.  

The Veteran was provided a VA examination and medical opinions were obtained in June 2010, June 2011 and October 2011.  In January 2015, the attorney argued that additional examination was needed.  First, he argued that the June 2010 examination was inadequate because the examiner failed to discuss the Veteran's stated in-service incurrence and continuous symptoms since service.  On review, the examiner specifically noted the Veteran's reports of neck pain starting in 1983 with progressive worsening since that time.  The Board acknowledges that the basis for the examiner's negative opinion on direct service connection appears to be based in part on the absence of contemporaneous medical records documenting his complaints.  As discussed in detail below, the Board does not find the Veteran's reports of an in-service neck injury supported by the overall evidence of record and thus, declines to obtain additional opinion regarding direct service connection.  

Second, the attorney argued that the June 2011 examination was inadequate because the examiner failed to provide adequate rationale and because it was based on an inaccurate factual predicate.  The attorney argued that there was no discussion about the progression of age-related arthritis compared to injury-related arthritis and that there was no discussion of whether the age-related arthritis could have been aggravated by his service-connected lumbar spine condition.  On review, the examiner reviewed the claims folder and the Board finds no evidence that he relied on incorrect facts.  Further, when reading the examination report in its entirety, the examiner addressed the cervical spine disorder (which includes the age-related arthritis) and the so-called "conclusory statement" regarding secondary service connection, to include based on aggravation, is based on sufficient rationale.  In this regard, the Board notes that MRI testing shows degenerative findings, not traumatic, and further discussion regarding age-related versus traumatic arthritis is not required.

Third, the attorney argues the October 2011 examination is inadequate because it fails to address aggravation.  While the examiner did not specifically address aggravation as concerns the medical literature, review of this opinion shows the examiner stated that the neck condition was not caused by "or aggravated" by his service-connected low back condition.  
 
VA has obtained three medical opinions in this case and the Board finds they are collectively adequate.  Additional examination and/or opinion are not needed.  

The Veteran provided testimony at a May 2009 Travel Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).   

Analysis

At the Travel Board hearing, the Veteran testified that he injured his neck during service and was treated on active duty.  He reported that the first time he had neck problems was in November 1983 when he made a sudden turn to the left and had a sharp pain.  He reported that the sharp pains in his neck caused headaches and agreed that it was possible that what they annotated as a tension headache in service was at a point when he was having severe pain in his neck.  He further testified that he did not tell the doctor about his neck pain at separation.  

In the September 2010 informal hearing presentation, the Veteran argued that his cervical spine condition was secondary to his service-connected lumbar spine disorder.  The Veteran is currently service-connected for degenerative arthritis of the lumbar spine and associated radiculopathy of the lower extremities.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be established on a presumptive basis for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

At the outset, the Board finds evidence of current disability.  Evidence of record shows a current diagnosis of degenerative arthritis of the cervical spine.  

As noted, the Veteran asserts that he injured his neck during service and that he was treated on various occasions.  Service treatment records are negative for complaints or findings related to the neck.  On separation examination in May 1985, the Veteran's spine was reported as normal on clinical evaluation.  Notwithstanding, the Veteran is competent to report an in-service neck injury and continuing problems.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")  

"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno at 469).  In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

On review and for several reasons, the Board does not find the Veteran's reports of an in-service neck injury with continuing symptoms supported by the overall evidence of record.  In making this determination, the Board is not relying solely on the absence of in-service treatment records corroborating the injury.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).

First, the record contains inconsistent information regarding the onset of the Veteran's neck pain.  On his initial claim for service connection, he reported a neck condition beginning in April 1985.  At the hearing, he testified that neck pain began in November 1983.  An August 2006 VA record indicates the Veteran has had the neck pain for 10 years (which would put the onset in approximately 1996).  A January 2008 VA record notes the neck was a sudden episode with turning and no episode or trauma.  The physician stated that "[he did] not see how active duty is related to [complaints of] neck but [he was] sure that is possible as well."  An October 2009 record notes neck and back pain for about 20 years (which would put the onset in 1989).  This record further states that the Veteran denied an inciting event for the neck pain but first noted back pain while lifting during service.  

Second, the service treatment records contain information wherein the Veteran essentially denied having a neck injury or neck problems.  For example, on report of medical history completed at discharge, the Veteran reported he was in good health and denied having frequent or severe headaches, painful shoulder, or recurrent back pain.  He did, however, report numerous other complaints and if he was experiencing neck pain, it is expected that he would also have reported such.  

In considering whether the Veteran had a neck injury or pain during service, the Board acknowledges the January 2015 attorney argument.  At that time, he noted the Veteran was seen in 1984 during service for a tension headache and had testified that these headaches would occur when his neck was symptomatic.  Again, the Board questions why he would not have reported the neck pain at that time if it existed and was precipitating the headache.  Further, considering the inconsistent statements, etc., the Board does not find the service treatment record documenting a tension headache sufficient to establish or corroborate the reports of in-service neck problems.  

In support of his claim, the Veteran submitted a March 2008 statement from a VA physician which states:

This patient reports that he experienced neck pain that radiated to his left shoulder during his military service between 1982 and 1985.  This patient reports that he was treated during his active military duty years for the same symptoms that he experiences now.  He reports to me that the service medical records have been misplaced.  His current diagnosis of neck pain has been evaluated with MRI cervical, EMG NCT nerve testing and neurosurgical consult.  At present he is felt to have cervical spine arthritis with significant foramen stenosis that is best managed non surgically.  In my opinion it is possible that his current condition may be related to degenerative joint disease arthritis condition that was exacerbated during active duty.  

On review, the January 2008 VA record and the March 2008 VA statement are not considered probative as they are speculative in nature ("it is possible").  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  Additionally, the March 2008 statement is based on a factual history that is not supported by the evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  As set forth, the Veteran's history of in-service complaints is not supported by the evidence and there is no indication that service treatment records are missing.  

The Veteran underwent a VA examination in June 2010.  He reported that he started having neck pain in 1983 and that he was involved in a jeep accident in 1985 but denied going to the hospital for that incident.  Following examination and diagnostic testing, diagnosis was moderate degenerative arthritis of the cervical spine.  The examiner stated that it was less likely as not that the current neck condition was caused by or a result of military service.  The examiner noted that there were no neck problems or complaints shown in the service record and that the separation physical also had no claim or mention of neck abnormality.  

In summary, there is no probative evidence of a chronic neck disorder during service nor is there any evidence of cervical spine arthritis manifested to a compensable degree within one year following discharge.  As discussed, the Board does not find the Veteran's reports of an in-service neck injury with ongoing symptoms to be credible and the preponderance of the evidence is against finding that any current cervical spine disorder is related to service. 

In support of his claim for secondary service connection, the Veteran submitted a February 2011 statement from a VA physician.  The physician stated that he was the Veteran's primary care provider since 2004 and he has multiple medical problems, including osteoarthritis and gout that have left him with spinal stenosis that has been symptomatic in the lumbar and cervical regions.  The examiner further stated:

The patient belives (sic) that his neck pain problems have been exacerbated by his lumbar spine disease and I have no reason to believe otherwise.  It is my understanding that he was active duty 82-85 and during that time was evaluated for trauma and pain in the spine.  The patient has reported to me that his back and neck problems started with the injury/trauma he experienced during active duty.  

As concerns the Veteran's assertions that his lumbar spine problems aggravate his neck, he is not competent to provide a medical opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The examiner's statement appears to be based solely on the Veteran's unsupported lay history and it is not considered probative.  See Reonal.

In June 2011, a VA examiner provided a negative opinion on secondary service connection, to include based on aggravation.  The service treatment records and the claims folder were reviewed along with the 2010 VA examination.  The examiner discussed MRI findings pertaining to the lumbar and cervical spines and stated the Veteran's complaints concerning his back seemed to be out of proportion to the MRI findings.  He further stated:

Again, the [service medical records] show no Neck complaints.  The C-Spine MRI shows Degenerative Disc Disease and Arthritis appearing to be more significant than his back condition.  The radiologist also states the findings have slightly progressed in comparison to the prior study of 2007.  This condition is progressing as a normal age related rate as would be expected with degenerative arthritis.  There is no conclusion that the [veteran's] low back strain and L5-S1 disc bulge would cause or aggravate his C-Spine condition since leaving the Army in 1985.  

The same examiner provided additional rationale in October 2011.  He again discussed relevant findings and stated:

The C-Spine condition appears significantly worse than the L-Spine condition.  The T-spine which lies between these two structures is essentially normal.  The medical literature does not support a cause and effect relationship of arthritic change in the L-Spine causing arthritis of the C-Spine.  The Physician's note dated March 2008 was based only on the veteran's oral report to the physician which makes the opinion speculative.  With the information available it is less likely as not (less than 50/50 probability) that the veteran's Neck/C-Spine condition was caused by or aggravated by his Service Connected Low Back/L-Spine condition.  

The June and October 2011 VA opinions are based on review of the claims folder and supported by adequate rationale, to include consideration of objective findings and medical literature.  The Board does not find probative evidence to the contrary.  

The preponderance of the evidence is against finding that the Veteran's cervical spine disorder is directly related to service, presumptively related to service, or secondary to service-connected disability.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder, claimed as a neck condition, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


